Exhibit 10.30
 
 
Opening Transaction
 
To:
International Game Technology
9295 Prototype Drive
Reno, Nevada 89521
   
From:
BNP Paribas
787 Seventh Avenue
New York, NY 10019
   
Re:
Issuer Warrant Transaction
   
Ref. No:
OP230JK
   
Date:
May 5, 2009

 

--------------------------------------------------------------------------------

 
Dear Sir(s):


The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between BNP Paribas (“Dealer”)
and International Game Technology (“Issuer”). This communication constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.
 
1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”).  In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern.  For purposes of the Equity Definitions, each reference herein to a
Warrant shall be deemed to be a reference to a Call Option or an Option, as
context requires.
 
Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
 
This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the 1992 ISDA Master Agreement (Multicurrency—Cross Border) as if
Dealer and Issuer had executed an agreement in such form on the date hereof (but
without any Schedule except for (i) the election of Loss and Second Method and
US Dollars (“USD”) as the Termination Currency, (ii) the replacement of the word
“third” in the last line of Section 5(a)(i) of the Agreement with the word
“first”, (iii) the election that the “Cross Default” provisions of Section
5(a)(vi) of the Agreement shall apply to Issuer with a “Threshold Amount” of
USD25 million; provided that Section 5(a)(vi)(1) of the Agreement is amended by
deleting the phrase “, or becoming capable at such time of being declared,” and
(iv) such other elections as set forth in this Confirmation).
 
All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.
 
1

--------------------------------------------------------------------------------


 
The Transaction hereunder shall be the sole Transaction under the Agreement.  If
there exists any ISDA Master Agreement between Dealer and Issuer or any
confirmation or other agreement between Dealer and Issuer pursuant to which an
ISDA Master Agreement is deemed to exist between Dealer and Issuer, then
notwithstanding anything to the contrary in such ISDA Master Agreement, such
confirmation or agreement or any other agreement to which Dealer and Issuer are
parties, the Transaction shall not be considered a Transaction under, or
otherwise governed by, such existing or deemed ISDA Master Agreement.
 
2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions.  The terms of the
particular Transaction to which this Confirmation relates are as follows:
 
General Terms:
 
 
Trade Date:
May 5, 2009

 
 
Effective Date:
May 11, 2009 or such other date as agreed between the parties, subject to
Section 8(k) below.

 
 
Components:
The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation.  The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.

 
 
Warrant Style:
European

 
 
Warrant Type:
Call

 
 
Seller:
Issuer

 
 
Buyer:
Dealer

 
 
Shares:
The Common Stock of Issuer, par value USD0.00015625 (Ticker Symbol: “IGT”).

 
 
Convertible Securities:
USD725,000,000 principal amount of 3.25% convertible notes due May 1, 2014 of
Issuer.

 
 
Number of Warrants:
For each Component, as provided in Annex A to this Confirmation.

 
 
Warrant Entitlement:
One Share per Warrant

 
 
Strike Price:
USD30.14

 
 
Premium:
USD12,574,236.15

 
 
Premium Payment Date:
The Effective Date

 
 
Exchange:
New York Stock Exchange

 
 
Related Exchange:
All Exchanges

 
Procedures for Exercise:
 
In respect of any Component:
 

 
 
Expiration Time:
Valuation Time

 
2

--------------------------------------------------------------------------------


 
 
Expiration Date:
As provided in Annex A to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, the
Calculation Agent shall have the right to elect, in its sole discretion, that
the Final Disruption Date shall be the Expiration Date (irrespective of whether
such date is an Expiration Date in respect of any other Component for the
Transaction).  Notwithstanding the foregoing and anything to the contrary in the
Equity Definitions, if a Market Disruption Event occurs on any Expiration Date,
the Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make adjustments to the
Number of Warrants for the relevant Component for which such day shall be the
Expiration Date, shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component and may determine the VWAP Price
based on transactions in the Shares effected before the relevant Market
Disruption Event occurred and/or after the relevant Market Disruption Event
ended.  Section 6.6 of the Equity Definitions shall not apply to any Valuation
Date occurring on an Expiration Date.  “Final Disruption Date” means December 4,
2014.

 
 
Market Disruption Event:
Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” in clause (ii) thereof.

 
 
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 
 
Automatic Exercise:
Applicable; and means that the Number of Warrants for the corresponding
Expiration Date will be deemed to be automatically exercised at the Expiration
Time on such Expiration Date unless Dealer notifies Seller (by telephone or in
writing) prior to the Expiration Time on such Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply to such Expiration Date.

 
3

--------------------------------------------------------------------------------


 



 
Issuer’s Telephone Number
and Telex and/or Facsimile Number
and Contact Details for purpose of
Giving Notice:
As provided in Section 6(a) below.

 
Settlement Terms:
 
In respect of any Component:
 

 
 
Settlement Currency:
USD

 
 
Net Share Settlement:
On each Settlement Date, Issuer shall deliver to Dealer a number of Shares equal
to the Number of Shares to be Delivered for such Settlement Date to the account
specified by Dealer and cash in lieu of any fractional Share valued at the VWAP
Price on the Valuation Date corresponding to such Settlement Date.  If, in the
reasonable opinion of Issuer or Dealer, based on advice of counsel, for any
reason, the Shares deliverable upon Net Share Settlement would not be
immediately freely transferable by Dealer under Rule 144 under the Securities
Act of 1933, as amended (the “Securities Act”), then Dealer may elect to either
(x) accept delivery of such Shares notwithstanding any restriction on transfer
or (y) have the provisions set forth in Section 8(b) below apply.

 
 
The Number of Shares to be Delivered shall be delivered by Issuer to Dealer no
later than 3:00 P.M., New York City time, on the relevant Settlement Date.

 


  Number of Shares to be Delivered: In respect of any Exercise Date, subject to
the last sentence of Section 9.5 of the Equity Definitions, the product of (i)
the number of Warrants exercised or deemed exercised on such Exercise Date, (ii)
the Warrant Entitlement and (iii) (A) the excess of the VWAP Price on the
Valuation Date occurring in respect of such Exercise Date over the Strike Price
(or, if there is no such excess, zero) divided by (B) such VWAP Price.      
 
VWAP Price:
For any Exchange Business Day, as determined by the Calculation Agent based on
the New York Volume Weighted Average Price per Share for the regular trading
session (including any extensions thereof) of the Exchange on such Exchange
Business Day (without regard to pre-open or after hours trading outside of such
regular trading session), as published by Bloomberg at 4:15 P.M., New York City
time (or 15 minutes following the end of any extension of the regular trading
session), on such Exchange Business Day, on Bloomberg page “IGT.N <Equity> AQR”
(or any successor thereto) (or if such published volume weighted average price
is unavailable or is manifestly incorrect, the market value of one Share on such
Exchange Business Day, as determined by the Calculation Agent using a volume
weighted method).

 
4

--------------------------------------------------------------------------------


 
 
Other Applicable Provisions:
The provisions of Sections 9.1(c), 9.4, 9.8, 9.9, 9.10, 9.11 and 9.12 of the
Equity Definitions will be applicable as if “Physical Settlement” applied to the
Transaction; provided that the Representation and Agreement contained in Section
9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws that exist as a result of the fact
that Issuer is the issuer of the Shares.

 
Adjustments:
 
In respect of any Component:
 

 
 
Method of Adjustment:
Calculation Agent Adjustment; provided that in respect of an Extraordinary
Dividend, “Calculation Agent Adjustment” shall be as described in the provision
below.  For the avoidance of doubt, Calculation Agent Adjustment (including,
without limitation, in respect of Extraordinary Dividends) shall continue to
apply until the obligations of the parties (including any obligations of Issuer
pursuant to Section 8(e) below) under the Transaction have been satisfied in
full.

 
 
Extraordinary Dividend:
Any cash dividend or distribution on the Shares with an ex-dividend date
occurring on or after the Trade Date and on or prior to the Expiration Date (or,
if any Deficit Shares are owed pursuant to Section 8(e) below, such later date
on which Issuer’s obligations under this Transaction have been satisfied in
full) the amount of which differs from the Ordinary Dividend Amount for such
dividend or distribution.  If no such ex-dividend date occurs within a regular
quarterly dividend period, an ex-divided date with a cash dividend or
distribution of zero shall be deemed to have occurred on the last Scheduled
Trading Day of such regular quarterly dividend period.

 
 
Ordinary Dividend Amount:
For any regularly quarterly dividend period, USD0.06 for the first cash dividend
or distribution on the Shares for which the ex-dividend date falls within such
period, and zero for any subsequent dividend or distribution on the Shares for
which the ex-dividend date falls within the same period.
        Extraordinary Dividend Adjustment:
If at any time during the period from and including the Trade Date, to and
including the Expiration Date for the Component with the latest Expiration Date
(or, if any Deficit Shares are owed pursuant to Section 8(e) below, such later
date on which Issuer’s obligations under this Transaction have been satisfied in
full), an ex-dividend date for an Extraordinary Dividend occurs or is deemed to
have occurred, then the Calculation Agent will make adjustments to any one or
more of the Strike Price, the Number of Warrants, the Warrant Entitlement and/or
any other variable relevant to the exercise, settlement, payment or other terms
of the Transaction as it determines appropriate to account for the economic
effect on the Transaction of such Extraordinary Dividend.

 

5

--------------------------------------------------------------------------------


 
Extraordinary Events:
 
 
New Shares:
In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of he New York Stock Exchange,
The NASDAQ Global Market or The NASDAQ Global Select Market (or their respective
successors)”.
        Consequences of Merger Events:  

 
 
(a) Share-for-Share:
Modified Calculation Agent Adjustment

 
 
(b) Share-for-Other:
Cancellation and Payment (Calculation Agent Determination)

 
 
(c) Share-for-Combined:
Cancellation and Payment (Calculation Agent Determination); provided that the
Calculation Agent may elect Component Adjustment for all or part of the
Transaction.

 
 
Tender Offer:
Applicable; provided that Section 12.1(d) of the Equity Definitions is hereby
amended by replacing “10%” with “20%” in the third line thereof.

 

  Consequences of Tender Offers:        
 
(a) Share-for-Share:
Modified Calculation Agent Adjustment

 
 
(b) Share-for-Other:
Modified Calculation Agent Adjustment

 
 
(c) Share-for-Combined:
Modified Calculation Agent Adjustment

 

 
Modified Calculation
Agent Adjustment:
If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with Section
12.2(e)(i) of the Equity Definitions would result in Issuer being different from
the issuer of the Shares, then with respect to such Merger Event, as a condition
precedent to the adjustments contemplated in Section 12.2(e)(i) of the Equity
Definitions, Issuer and the issuer of the Shares shall, prior to the Merger
Date, have entered into such documentation containing representations,
warranties and agreements relating to securities law and other issues as
requested by Dealer that Dealer has determined, in its reasonable discretion, to
be reasonably necessary or appropriate to allow Dealer to continue as a party to
the Transaction, as adjusted under Section 12.2(e)(i) of the Equity Definitions,
and to preserve its hedging or hedge unwind activities in connection with the
Transaction in a manner compliant with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer, and if such conditions are not met or if the Calculation Agent
determines that no adjustment that it could make under Section 12.2(e)(i) of the
Equity Definitions will produce a commercially reasonable result, then the
consequences set forth in Section 12.2(e)(ii) of the Equity Definitions shall
apply.

 
6

--------------------------------------------------------------------------------


 

 
Nationalization, Insolvency
or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.
        Additional Termination Event(s): Notwithstanding anything to the
contrary in the Equity Definitions, if, as a result of an Extraordinary Event,
any Transaction would be cancelled or terminated (whether in whole or in part)
pursuant to Article 12 of the Equity Definitions, an Additional Termination
Event (with such terminated Transaction(s) (or portions thereof) being the
Affected Transaction(s) and Issuer being the sole Affected Party) shall be
deemed to occur, and, in lieu of Sections 12.7, 12.8 and 12.9 of the Equity
Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction(s).         Additional Disruption Events:  

 

 
(a) Change in Law:
Applicable; provided that (i) that clause (Y) of Section 12.9(a)(ii) of the
Equity Definitions shall not be applicable only to the extent as any event
described therein results in an increased cost to Dealer of hedging the
Transaction which increased cost would be included under “Increased Cost of
Hedging” and (ii) in the event a Change in Law occurs in respect of Dealer
pursuant to clause (Y) of Section 12.9(a)(ii) of the Equity Definitions (taking
into account clause (i) of this proviso) and Dealer provides a notice of
termination to Issuer pursuant to Section 12.9(b)(i) of the Equity Definitions,
Issuer shall have the right to request, upon written notice delivered to Dealer
prior to 5:00 P.M., New York City time, on the Scheduled Trading Day immediately
prior to the date of termination specified in such notice, that Dealer propose
an adjustment to the terms of the Transaction to account for the effect of such
Change in Law on Dealer.  If Issuer accepts Dealer’s proposed adjustment prior
to 5:00 P.M., New York City time, on the second Scheduled Trading Day following
the date such proposed adjustment is delivered, Dealer shall so adjust the
Transaction and such event shall not constitute a Change in Law. However, if (x)
Issuer does not accept such proposed adjustment prior to such time or (y) Dealer
determines, in its sole discretion, that no adjustment that it could make would
produce a commercially reasonable result, then such event shall constitute a
Change in Law and, in each case, Dealer shall have the right to specify a date
of termination in accordance with Section 12.9(b)(i); provided that such date of
termination may be any date on or after the later to occur of (A) the date of
termination specified in the original notice delivered to Issuer and (B) the
date either of the events in clause (x) or (y) occurs.

 
7

--------------------------------------------------------------------------------


 
 
(b) Failure to Deliver:
Applicable

 
 
(c) Insolvency Filing:
Applicable

 
 
(d) Hedging Disruption:
Applicable

 
 
(e) Increased Cost of Hedging:
Applicable

 
 
(f) Loss of Stock Borrow:
Applicable
             Maximum Stock Loan Rate: 2.00% per annum


 
 
(g) Increased Cost of Stock Borrow:
Applicable
             Initial Stock Loan Rate: 0.25% per annum

 

 
Hedging Party:
Dealer for all applicable Additional Disruption Events.

 
 
Determining Party:
Dealer for all applicable Additional Disruption Events; provided that the
Determining Party shall deliver, within five Exchange Business Days of a written
request by the other party, a written explanation of any calculation made by it,
and including, where applicable, the methodology and data applied, it being
understood that the Determining Party shall not be obligated to disclose any
proprietary models used by it for such calculation.

 
 
Non-Reliance:
Applicable

 

 
Agreements and Acknowledgments
Regarding Hedging Activities:
Applicable

 
 
Additional Acknowledgments:
Applicable

 
8

--------------------------------------------------------------------------------


 
 
 
3. Calculation Agent:
Dealer.  All calculations and determinations by the Calculation Agent shall be
made in good faith and in a commercially reasonable manner.  The Calculation
Agent shall deliver, within five Exchange Business Days of a written request by
Issuer, a written explanation of any calculation made by it, and including,
where applicable, the methodology and data applied, it being understood that the
Calculation Agent shall not be obligated to disclose any proprietary models used
by it for such calculation.
        4. Account Details:            
Dealer Payment Instructions:
 
ABA: 026007689
Swift Code: BNPAUS3N
Favor: BNP Paribas Paris (swift code: BNPAFRPP)
A/C: 020019409300136
         
Account for delivery of Shares to Dealer:
 
DTC # 049
         
Issuer Payment Instructions:
 
Wells Fargo Bank
Bank ABA number: 121000248
Account name: International Game Technology
Account number: 4159559939
     

 
5. Offices:
 
          The Office of Dealer for the Transaction is:          
The Office of BNP Paribas for the Transaction is Paris
          The Office of Issuer for the Transaction is:          
9295 Prototype Drive, Reno, Nevada 89521
        6. Notices: For purposes of this Confirmation:         (a)     To: 
International Game Technology            Attn: Patrick W. Cavanaugh    
Executive Vice President and Chief Financial Officer     9295 Prototype Drive  
  Reno, Nevada 89521            Telephone: (775) 448-7778  
          Facsimile: 
(775) 448-1488         (b) Address for notices or communications to Dealer:    
      Dimitri Thomas     Head of Equity & Derivatives Middle Office     787
Seventh Avenue     New York, NY 10019     Phone: (212) 841-3572     Email:
Dimitri.Thomas@us.bnpparibas.com

 

--------------------------------------------------------------------------------


 

    With copies to:           Janet Kim     Head of Strategic Equity Solutions  
  787 Seventh Avenue     New York, NY 10019     Phone: (212) 841-3653     Email:
NYK_STE@us.bnpparibas.com           and           Namuk Cho    
Managing Director

   
787 Seventh Avenue
   
New York, NY 10019
   
Phone: (212) 841-3653
   
Namuk_Cho@us.bnpparibas.com

 
7.      Representations, Warranties and Agreements:
 
(a)            In addition to the representations and warranties in the
Agreement and those contained elsewhere herein, Issuer represents and warrants
to and for the benefit of, and agrees with, Dealer in the manner and to the
effect as follows:
 
(i)            On the Trade Date, as of the date of any amendment or adjustment
to the Transaction pursuant to a “Change in Law” above and as of the date of any
election by Issuer of the Share Termination Alternative under (and as defined
in) Section 8(a) below, (A) none of Issuer and its officers and directors is
aware of any material nonpublic information regarding Issuer or the Shares and
(B) all reports and other documents filed by Issuer with the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), when considered as a whole (with the more recent such
reports and documents deemed to amend inconsistent statements contained in any
earlier such reports and documents), do not contain any untrue statement of a
material fact or any omission of a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.
 
(ii)           Without limiting the generality of Section 13.1 of the Equity
Definitions, Issuer acknowledges that neither Dealer nor any of its affiliates
is making any representations or warranties or taking a position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards, including FASB Statements 128, 133 (as amended), 149 or 150, EITF
Issue No. 00-19, 01-6, 03-6 or 07-5 (or any successor issue statements) or under
the FASB’s Liabilities & Equity Project.
 
(iii)          Prior to the Trade Date, Issuer shall deliver to Dealer a
resolution of Issuer’s board of directors authorizing the Transaction and such
other certificate or certificates as Dealer shall reasonably request.
 
(iv)          Issuer is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.
 
(v)           Issuer is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.
 
10

--------------------------------------------------------------------------------


 
(vi)          On the Trade Date and the Premium Payment Date (A) the assets of
Issuer at their fair valuation exceed the liabilities of Issuer, including
contingent liabilities, (B) the capital of Issuer is adequate to conduct the
business of Issuer and (C) Issuer has the ability to pay its debts and
obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature.
 
(vii)         Issuer shall not take any action to decrease the number of
Available Shares below the Capped Number (each as defined below).
 
(viii)        The representations and warranties of Issuer set forth in Section
3 of the Agreement and Section 1 of the Purchase Agreement dated May 5, 2009
between Issuer and Goldman, Sachs & Co. as representative of the Purchasers
party thereto (the “Purchase Agreement”) are true and correct as of the Trade
Date and the Effective Date and are hereby deemed to be repeated to Dealer as if
set forth herein.
 
(ix)           (x) (A) On the Trade Date, the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares, are not, and shall
not be, subject to a “restricted period,” as such term is defined in Regulation
M under the Exchange Act (“Regulation M”) and (B) Issuer shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date, and (y)(A) during the period starting on
the first Expiration Date and ending on the last Expiration Date (the
“Settlement Period”), the Shares or securities that are convertible into, or
exchangeable or exercisable for Shares, are not, and shall not be, subject to a
“restricted period,” as defined in Regulation M and (B) Issuer shall not engage
in any “distribution,” as such term is defined in Regulation M until the second
Exchange Business Day immediately following the Settlement Period .
 
(x)           During the Settlement Period and on any other Exercise Date,
neither Issuer nor any “affiliate” or “affiliated purchaser” (each as defined in
Rule 10b-18 of the Exchange Act (“Rule 10b-18”)) shall directly or indirectly
(including, without limitation, by means of any cash-settled or other derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
an equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer; provided that
this Section shall not apply to the following: (A) privately negotiated
purchases of Shares (or any security convertible into or exchangeable for
Shares); (B) purchases of Shares pursuant to exercises of stock options granted
to former or current employees, officers, directors, or other affiliates of
Issuer, including the withholding and/or purchase of Shares from holders of such
options to satisfy payment of the option exercise price and/or satisfy tax
withholding requirements in connection with the exercise of such options;
(C) purchases of Shares from holders of performance shares or units or
restricted shares or units to satisfy tax withholding requirements in connection
with vesting; (D) the conversion or exchange by holders of any convertible or
exchangeable securities of the Issuer previously issued; or (E) purchases of
Shares effected by or for a plan by an agent independent of the Issuer that
satisfy the requirements of Rule 10b-18(a)(13)(ii).
 
(xi)           Issuer agrees that it (A) will not during the Settlement Period
make, or permit to be made, any public announcement (as defined in Rule 165(f)
under the Securities Act) of any Merger Transaction or potential Merger
Transaction unless such public announcement is made prior to the opening or
after the close of the regular trading session on the Exchange for the Shares;
(B) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify Dealer following any such announcement
that such announcement has been made; and (C) shall promptly (but in any event
prior to the next opening of the regular trading session on the Exchange)
provide Dealer with written notice specifying (i) Issuer’s average daily Rule
10b-18 Purchases (as defined in Rule 10b-18) during the three full calendar
months immediately preceding the announcement date that were not effected
through Dealer or its affiliates and (ii) the number of Shares purchased
pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act for the
three full calendar months preceding the announcement date.  Such written notice
shall be deemed to be a certification by Issuer to Dealer that such information
is true and correct.  In addition, Issuer shall promptly notify Dealer of the
earlier to occur of the completion of such transaction and the completion of the
vote by target shareholders. “Merger Transaction” means any merger, acquisition
or similar transaction involving a recapitalization as contemplated by Rule
10b-18(a)(13)(iv) under the Exchange Act.
 
11

--------------------------------------------------------------------------------


 
(xii)          Any Shares issued or delivered in connection with the Transaction
shall be duly authorized and validly issued, fully paid and non-assessable, and
the issuance or delivery thereof shall not be subject to any preemptive or
similar rights and shall, upon issuance, be accepted for listing or quotation on
the Exchange.  The Shares of Issuer initially issuable upon exercise of the
Warrants have been reserved for issuance by all required corporate action of the
Issuer.
 
(xiii)         As of the Trade Date, Issuer is not aware of any applicable
gaming law, rule or regulation in any jurisdiction in which it then operates or
is licensed that imposes or would impose an affirmative obligation on any person
(in the absence of any action taken by any relevant gaming authority with
competent jurisdiction over such person) who, under any relevant definition of
ownership, owns less than five percent of any class of securities of
Issuer.  Issuer shall promptly notify Dealer if it becomes aware of such an
affirmative obligation after the Trade Date.


(b)           Each of Dealer and Issuer agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.
 
(c)           Each of Dealer and Issuer acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(2) thereof.  Accordingly, Dealer
represents and warrants to Issuer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.
 
(d)           Each of Dealer and Issuer agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United
States Code (the “Bankruptcy Code”).  The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment” within the meaning
of Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as such term
is defined in Section 101(53B) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (B) that Dealer is entitled to the
protections afforded by, among other sections, Sections 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.
 
(e)           As a condition to the effectiveness of the Transaction, Issuer
shall deliver to Dealer (i) an incumbency certificate, dated as of the Trade
Date, of Issuer in customary form and (ii) an opinion of counsel, dated as of
the Trade Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement and such other
matters as Dealer may reasonably request.
 
12

--------------------------------------------------------------------------------


 
8.  Other Provisions:
 
(a)           Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events.  If Issuer shall owe Dealer any amount pursuant to
Section 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions (except in the
event of a Tender Offer, Merger Event, Insolvency or Nationalization, in each
case in which the consideration or proceeds to be paid to holders of Shares
consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(except in the event of an Event of Default in which Issuer is the Defaulting
Party or a Termination Event in which Issuer is the Affected Party that resulted
from an event or events within Issuer’s control) (a “Payment Obligation”),
Issuer shall have the right, in its sole discretion, to satisfy any such Payment
Obligation by the Share Termination Alternative (as defined below) by giving
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, between the hours of 9:00 A.M. and 4:00 P.M., New York
City time, on the Merger Date, Tender Offer Date, Announcement Date, Early
Termination Date or other date the Transaction is cancelled or terminated, as
applicable (“Notice of Share Termination”).  Upon such Notice of Share
Termination, the following provisions shall apply on the Scheduled Trading Day
immediately following the Merger Date, the Tender Offer Date, Announcement Date,
Early Termination Date or other date the Transaction is cancelled or terminated,
as applicable:
 
Share Termination Alternative:
Applicable and means that Issuer shall deliver to Dealer the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions
or Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination
Payment Date”), in satisfaction of the Payment Obligation.
    Share Termination Delivery Property: A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price.  The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of
the aggregate amount of a security therein with an amount of cash in the
Settlement Currency equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.     Share Termination
Unit Price: The value of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to Issuer at the time of
notification of the Payment Obligation.     Share Termination Delivery Unit: In
the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization,
Merger Event or Tender Offer, one Share or a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization,
Merger Event or Tender Offer.  If such Insolvency, Nationalization, Merger Event
or Tender Offer involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.     Failure to Deliver: Applicable

 

13

--------------------------------------------------------------------------------


 
Other Applicable Provisions:
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11 and 9.12 of the Equity Definitions will be applicable as if “Physical
Settlement” applied to the Transaction, except that all references to “Shares”
shall be read as references to “Share Termination Delivery Units”; provided that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Issuer is the issuer of any Share
Termination Delivery Units (or any security forming a part thereof). If, in the
reasonable opinion of Issuer or Dealer, based on advice of counsel, for any
reason, any securities comprising the Share Termination Delivery Units
deliverable pursuant to this Section 8(a) would not be immediately freely
transferable by Dealer under Rule 144 under the Securities Act, then Dealer may
elect to either (x) permit delivery of such securities notwithstanding any
restriction on transfer or (y) have the provisions set forth in Section 8(b)
below apply.

 
(b)           Registration/Private Placement Procedures.  (i)  With respect to
the Transaction, the following provisions shall apply to the extent provided for
above opposite the caption “Net Share Settlement” in Section 2 or in paragraph
(a) of this Section 8.  If so applicable, then, at the election of Issuer by
notice to Dealer within one Exchange Business Day after the relevant delivery
obligation arises, but in any event at least one Exchange Business Day prior to
the date on which such delivery obligation is due, either (A) all Shares or
Share Termination Delivery Units, as the case may be, delivered by Issuer to
Dealer  shall be, at the time of such delivery, covered by an effective
registration statement of Issuer for immediate resale by Dealer (such
registration statement and the corresponding prospectus (the “Prospectus”)
(including, without limitation, any sections describing the plan of
distribution) in form and content commercially reasonably satisfactory to
Dealer) or (B) Issuer shall deliver additional Shares or Share Termination
Delivery Units, as the case may be, so that the value of such Shares or Share
Termination Delivery Units, as determined by the Calculation Agent to reflect an
appropriate liquidity discount, equals the value of the number of Shares or
Share Termination Delivery Units that would otherwise be deliverable if such
Shares or Share Termination Delivery Units were freely tradeable (without
prospectus delivery) upon receipt by Dealer (such value, the “Freely Tradeable
Value”); provided that, if requested by Dealer, Issuer shall make the election
described in this clause (B) with respect to Shares delivered on all Settlement
Dates no later than one Exchange Business Day prior to the first Exercise Date,
and the applicable procedures described below shall apply to all Shares
delivered on the Settlement Dates on an aggregate basis.  (For the avoidance of
doubt, as used in this paragraph (b) only, the term “Issuer” shall mean the
issuer of the relevant securities, as the context shall require.)
 
(ii)           If Issuer makes the election described in clause (b)(i)(A) above:
 
(A)           Dealer (or an affiliate of Dealer designated by Dealer) shall be
afforded a reasonable opportunity to conduct a due diligence investigation with
respect to Issuer that is customary in scope for underwritten offerings of
equity securities and that yields results that are commercially reasonably
satisfactory to Dealer or such affiliate, as the case may be, in its discretion;
and
 
(B)           Dealer (or an affiliate of Dealer designated by Dealer) and Issuer
shall enter into an agreement (a “Registration Agreement”) on commercially
reasonable terms in connection with the public resale of such Shares or Share
Termination Delivery Units, as the case may be, by Dealer or such affiliate
substantially similar to underwriting agreements customary for underwritten
offerings of equity securities, in form and substance commercially reasonably
satisfactory to Dealer or such affiliate and Issuer, which Registration
Agreement shall include, without limitation, provisions substantially similar to
those contained in such underwriting agreements relating to the indemnification
of, and contribution in connection with the liability of, Dealer and its
affiliates and Issuer, shall provide for the payment by Issuer of all expenses
in connection with such resale, including all registration costs and all fees
and reasonable expenses of counsel for Dealer, and shall provide for the
delivery of accountants’ “comfort letters” to Dealer or such affiliate with
respect to the financial statements and certain financial information contained
in or incorporated by reference into the Prospectus.
 
14

--------------------------------------------------------------------------------


 
(iii)           If Issuer makes the election described in clause (b)(i)(B)
above:
 
(A)           Dealer (or an affiliate of Dealer designated by Dealer) and any
potential institutional purchaser of any such Shares or Share Termination
Delivery Units, as the case may be, from Dealer or such affiliate identified by
Dealer shall be afforded a commercially reasonable opportunity to conduct a due
diligence investigation in compliance with applicable law with respect to Issuer
customary in scope for private placements of equity securities (including,
without limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them), subject to execution by such recipients of
customary confidentiality agreements reasonably acceptable to Issuer;
 
(B)           Dealer (or an affiliate of Dealer designated by Dealer) and Issuer
shall enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Shares or
Share Termination Delivery Units, as the case may be, by Issuer to Dealer or
such affiliate and the private resale of such shares by Dealer or such
affiliate, substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
commercially reasonably satisfactory to Dealer and Issuer, which Private
Placement Agreement shall include, without limitation, provisions substantially
similar to those contained in such private placement purchase agreements
relating to the indemnification of, and contribution in connection with the
liability of, Dealer and its affiliates and Issuer, shall provide for the
payment by Issuer of all reasonable expenses in connection with such resale,
including all fees and expenses of counsel for Dealer, shall contain
representations, warranties and agreements of Issuer reasonably necessary or
advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales, and shall use
best efforts to provide for the delivery of accountants’ “comfort letters” to
Dealer or such affiliate with respect to the financial statements and certain
financial information contained in or incorporated by reference into the
offering memorandum prepared for the resale of such Shares;
 
(C)           Issuer agrees that any Shares or Share Termination Delivery Units
so delivered to Dealer, (i) may be transferred by and among Dealer and its
affiliates, and Issuer shall effect such transfer without any further action by
Dealer and (ii) after the minimum “holding period” within the meaning of Rule
144(d) under the Securities Act has elapsed with respect to such Shares or any
securities issued by Issuer comprising such Share Termination Delivery Units,
Issuer shall promptly remove, or cause the transfer agent for such Shares or
securities to remove, any legends referring to any such restrictions or
requirements from such Shares or securities upon delivery by Dealer (or such
affiliate of Dealer) to Issuer or such transfer agent of any seller’s and
broker’s representation letters customarily delivered by Dealer in connection
with resales of restricted securities pursuant to Rule 144 under the Securities
Act, without any further requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Dealer
(or such affiliate of Dealer); and
 
(D)           Issuer shall not take, or cause to be taken, any action that would
make unavailable either the exemption pursuant to Section 4(2) of the Securities
Act for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of
the Shares or Share Termination Delivery Units, as the case may be, or the
exemption pursuant to Section 4(1) or Section 4(3) of the Securities Act for
resales of the Shares or Share Termination Delivery Units, as the case may be,
by Dealer (or any such affiliate of Dealer).
 
15

--------------------------------------------------------------------------------


 
(c)           Make-whole Shares. If Issuer makes the election described in
clause (i)(B) of paragraph (b) of this Section 8, then Dealer or its affiliates
may sell (which sale shall be made in a commercially reasonable manner) such
Shares or Share Termination Delivery Units, as the case may be, during a period
(the “Resale Period”) commencing on the Exchange Business Day following delivery
of such Shares or Share Termination Delivery Units, as the case may be, and
ending on the Exchange Business Day on which Dealer or its affiliates completes
the sale of all such Shares or Share Termination Delivery Units, as the case may
be, or a sufficient number of Shares or Share Termination Delivery Units, as the
case may be, so that the realized net proceeds of such sales exceed the Freely
Tradeable Value.  If any of such delivered Shares or Share Termination Delivery
Units remain after such realized net proceeds exceed the Freely Tradeable Value,
Dealer shall return such remaining Shares or Share Termination Delivery Units to
Issuer.  If the Freely Tradeable Value exceeds the realized net proceeds from
such resale, Issuer shall transfer to Dealer by the open of the regular trading
session on the Exchange on the Exchange Trading Day immediately following the
last day of the Resale Period the amount of such excess (the “Additional
Amount”) in cash or in a number of additional Shares or Share Termination
Delivery Units, as the case may be, (“Make-whole Shares”) in an amount that,
based on the VWAP Price on the last day of the Resale Period (as if such day was
the “Valuation Date” for purposes of computing such VWAP Price), has a dollar
value equal to the Additional Amount.  The Resale Period shall continue to
enable the sale of the Make-whole Shares in the manner contemplated by this
Section 8(c).  This provision shall be applied successively until the Additional
Amount is equal to zero, subject to Section 8(e).
 
(d)           Beneficial Ownership.  Notwithstanding anything to the contrary in
the Agreement or this Confirmation, in no event shall Dealer be entitled to
receive or otherwise have the “right to acquire” (within the meaning of NYSE
Rule 312.04(g)), or be deemed to receive, any Shares if, immediately upon giving
effect to such receipt of such Shares, (i) the “beneficial ownership” (within
the meaning of Section 13 of the Exchange Act and the rules promulgated
thereunder) of Shares by Dealer, any of its affiliates subject to aggregation
with Dealer for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act and all persons who may form a “group” (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act) with Dealer with respect to “beneficial
ownership” of any Shares (collectively, “Dealer Group”) would be equal to or
greater than 4.5% or more of the outstanding Shares  on the date of
determination, (ii) Dealer, Dealer Group or any person whose ownership position
would be aggregated with that of Dealer or Dealer Group (Dealer, Dealer Group or
any such person, a “Dealer Person”) under  Nevada Revised Statutes §§
78-378-78.3793, 78.411-78.444 or other federal, state, local or tribal laws
(including gaming laws), regulations or regulatory orders applicable to
ownership of Shares (“Applicable Laws”), would own, beneficially own,
constructively own, control, hold the power to vote or otherwise meet a relevant
definition of ownership in excess of a number of Shares equal to (x) the number
of Shares that would give rise to reporting, registration, filing or
notification obligations or other requirements (including obtaining prior
approval by a state or federal regulator) of a Dealer Person under Applicable
Laws and with respect to which such requirements have not been met or the
relevant approval has not been received or that would subject a Dealer Person to
restrictions (including restrictions relating to business combinations and other
designated transactions) under Applicable Laws minus (y) 1.0% of the number of
Shares outstanding on the date of determination or (iii) Dealer would directly
or indirectly beneficially own (as such term is defined for purposes of Section
13(d) of the Exchange Act) in excess of 14,517,903 Shares (any such condition
described in clause (i), (ii) or (iii) an “Excess Ownership Position”).  If any
delivery owed to Dealer hereunder is not made, in whole or in part, as a result
of this provision, Issuer’s obligation to make such delivery shall not be
extinguished and Issuer shall make such delivery as promptly as practicable
after, but in no event later than one Exchange Business Day after, Dealer gives
notice to Issuer that such delivery would not result in the existence of an
Excess Ownership Position.
 
16

--------------------------------------------------------------------------------


 
(e)            Limitations on Settlement by Issuer.  Notwithstanding anything
herein or in the Agreement to the contrary, in no event shall Issuer be required
to deliver Shares in connection with the Transaction in excess of 16,025,856
Shares (as such number may be adjusted from time to time in accordance with the
provisions hereof) (the “Capped Number”).  Issuer represents and warrants to
Dealer (which representation and warranty shall be deemed to be repeated on each
day that the Transaction is outstanding) that the Capped Number is equal to or
less than the number of authorized but unissued Shares of the Issuer that are
not reserved for future issuance in connection with transactions in the Shares
(other than the Transaction) on the date of the determination of the Capped
Number (such Shares, the “Available Shares”).  In the event Issuer shall not
have delivered the full number of Shares otherwise deliverable as a result of
this Section 8(e) (the resulting deficit, the “Deficit Shares”), Issuer shall be
continually obligated to deliver Shares, from time to time until the full number
of Deficit Shares have been delivered pursuant to this paragraph, when, and to
the extent, that (A) Shares are repurchased, acquired or otherwise received by
Issuer or any of its subsidiaries after the Trade Date (whether or not in
exchange for cash, fair value or any other consideration), (B) authorized and
unissued Shares reserved for issuance in respect of other transactions prior to
such date which prior to the relevant date become no longer so reserved and (C)
Issuer additionally authorizes any unissued Shares that are not reserved for
other transactions (such events as set forth in clauses (A), (B) and (C) above,
collectively, the “Share Issuance Events”).  Issuer shall promptly notify Dealer
of the occurrence of any of the Share Issuance Events (including the number of
Shares subject to clause (A), (B) or (C) and the corresponding number of Shares
to be delivered) and, as promptly as reasonably practicable, deliver such Shares
thereafter.  Issuer shall not, until Issuer’s obligations under the Transaction
have been satisfied in full, use any Shares that become available for potential
delivery to Dealer as a result of any Share Issuance Event for the settlement or
satisfaction of any transaction or obligation other than the Transaction or
reserve any such Shares for future issuance for any purpose other than to
satisfy Issuer’s obligations to Dealer under the Transaction.


(f)            Equity Rights.  Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Issuer’s bankruptcy.  For the avoidance of doubt, the parties agree that the
preceding sentence shall not apply at any time other than during Issuer’s
bankruptcy to any claim arising as a result of a breach by Issuer of any of its
obligations under this Confirmation or the Agreement.  For the avoidance of
doubt, the parties acknowledge that the obligations of Issuer under this
Confirmation are not secured by any collateral that would otherwise secure the
obligations of Issuer herein under or pursuant to any other agreement.
 
(g)           Amendments to Equity Definitions.  The following amendments shall
be made to the Equity Definitions:
 
(i)           The first sentence of Section 11.2(c) of the Equity Definitions,
prior to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has a material
effect on the theoretical value of the relevant Shares or options on the Shares
and, if so, will (i) make appropriate adjustment(s), if any, to any one or more
of:’ and, the portion of such sentence immediately preceding clause (ii) thereof
is hereby amended by deleting the words “diluting or concentrative” and
replacing them with “material” and deleting the words “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing such latter phrase with the words “(and, for the avoidance of doubt,
adjustments may be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)”;
 
(ii)           Sections 11.2(a) and 11.2(e)(vii) of the Equity Definitions are
hereby amended by deleting the words “diluting or concentrative” and replacing
them with “material” and adding the phrase “or options on the Shares” at the end
of the sentence;
 
(iii)           Section 12.1(l) of the Equity Definitions shall be amended (x)
by deleting the parenthetical phrase in both the third line thereof and the
fifth line thereof and (y) by replacing the word “that” in both the third line
thereof and the fifth line thereof with the words “whether or not such
announcement” and (ii) Sections 12.2(b), 12.2(e), 12.3(a) and 12.3(d) of the
Equity Definitions shall each be amended by replacing each occurrence of the
words “Merger Date” and “Tender Offer Date”, as the case may be, with the words
“Announcement Date”;
 
(iv)           Section 12.9(b)(iv) of the Equity Definitions is hereby amended
by (A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
(B) replacing “will lend” with “lends” in subsection (B); and (C) deleting the
phrase “neither the Non-Hedging Party nor the Lending Party lends Shares in the
amount of the Hedging Shares or” in the penultimate sentence;
 
17

--------------------------------------------------------------------------------


 
(v)           Section 12.9(b)(v) of the Equity Definitions is hereby amended by
(A) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C), (3)
replacing in the penultimate sentence the words “either party” with “the Hedging
Party” and (4) deleting clause (X) in the final sentence; and
 
(vi)           Section 12.7(b) of the Equity Definitions is hereby amended by
deleting the words “(and in any event within five Exchange Business Days) by the
parties after” appearing after the words “agreed promptly” and replacing with
the words “by the parties on or prior to”.
 
(h)           Transfer and Assignment.  Dealer may transfer or assign its rights
and obligations hereunder and under the Agreement, in whole or in part, at any
time without the consent of Issuer.
 
(i)            Disclosure.  Effective from the date of commencement of
discussions concerning the Transaction, Issuer and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Issuer relating to such tax treatment and tax structure.
 
(j)            Additional Termination Events.  The occurrence of any of the
following shall constitute an Additional Termination Event with respect to which
the Transaction shall be the sole Affected Transaction and Issuer shall be the
sole Affected Party and Dealer shall be the party entitled to designate an Early
Termination Date pursuant to Section 6(b) of the Agreement and to determine the
amount payable pursuant to Section 6(e) of the Agreement; provided that with
respect to any Additional Termination Event, Dealer may choose to treat part of
the Transaction as the sole Affected Transaction, and, upon the termination of
the Affected Transaction, a Transaction with terms identical to those set forth
herein except with a Number of Warrants equal to the unaffected number of
Warrants shall be treated for all purposes as the Transaction, which shall
remain in full force and effect:
 
(i)            Dealer reasonably determines, based on the advice of counsel,
that it is advisable to terminate a portion of the Transaction so that Dealer’s
related hedging activities will comply with applicable securities or gaming
laws, rules or regulations or related policies and procedures of Dealer (whether
or not such requirements, policies or procedures are imposed by law or have been
reasonably voluntarily adopted by Dealer), or Dealer, despite using commercially
reasonable efforts, is unable or reasonably determines that it is impractical or
illegal to hedge its obligations pursuant to this Transaction in the public
market without registration under the Securities Act or as a result of any
legal, regulatory or self-regulatory requirements;
 
(ii)            at any time at which Dealer determines in its sole good faith
reasonable discretion that an Excess Ownership Position exists, or that an
Excess Ownership Position could be reasonably viewed to exist, Dealer, in its
discretion, is unable to effect a transfer or assignment to a third party of the
Transaction or any other transaction between the parties after using its
commercially reasonable efforts on pricing and terms and within a time period
reasonably acceptable to Dealer such that an Excess Ownership Position no longer
exists; provided that Dealer shall treat only that portion of the Transaction as
the Affected Transaction as necessary so that such Excess Ownership Position no
longer exists;
 
18

--------------------------------------------------------------------------------


 
(iii)           Dealer determines in its sole good faith reasonable discretion
that, in connection with being party to this Transaction or acquiring,
establishing, reestablishing, substituting, maintaining, unwinding or disposing
of any Hedge Position that Dealer or its affiliates deems necessary or
appropriate to hedge Dealer’s risk in respect of this Transaction, Dealer or its
affiliates could either (i) be obligated to register or making filings with or
provide notification or information to any gaming authority, and that such
registration, filings or notification or the provision of such information would
pose an Undue Burden on Dealer or its affiliates or (ii) incur additional risk,
liability or cost as a result of having to comply with any applicable gaming
laws, rules or regulations.  An “Undue Burden” means (A) any obligation to
disclose information that Dealer or any of its affiliates is not otherwise
required to disclose to the general public in generally available filings (other
than information that is readily and generally publicly available) or to
disclose any information earlier or more frequently than it otherwise does or
would otherwise be obligated to do, (B) any registration of, or provision of
information by or in respect of, any employee, officer or director or agents of
Dealer and/or any of its affiliates, other than that which Dealer and/or any of
its affiliates is otherwise required to disclose to the general public in
generally available filings and other readily and generally publicly available
information, or (C) any requirement in respect of the gaming laws, rules and
regulations of any applicable jurisdiction which, in the sole good faith
reasonable discretion of Dealer, would cause (x) undue hardship on, (y) injury
to the business or reputation of, or (z) disclosure of confidential or sensitive
information of, Dealer and/or any of its affiliates or any of their employees,
officers, directors and agents;
 
(iv)          any Person (as defined below), acquires beneficial ownership
(determined in accordance with Rule 13d-3 under the Exchange Act, directly or
indirectly, through a purchase, merger or other acquisition transaction or
series of transactions, of shares of Issuer’s capital stock entitling the Person
to exercise 50% or more of the total voting power of all shares of Issuer’s
capital stock entitled to vote generally in elections of directors, other than
an acquisition by Issuer or any of Issuer’s subsidiaries;
 
(v)            Issuer (x) merges or consolidates with or into any other Person
(other than a subsidiary), another Person merges with or into Issuer, or Issuer
conveys, sells, transfers or leases all or substantially all of its assets to
another Person, other than any transaction:
 

 
(A)
that involves a merger or consolidation that does not result in a
reclassification, conversion, exchange or cancellation of outstanding Shares; or
       
(B)
pursuant to which the holders of Shares immediately prior to the transaction
have the entitlement to exercise, directly or indirectly, 50% or more of the
total voting power of all shares of capital stock entitled to vote generally in
the election of directors of the continuing or surviving corporation immediately
after such transaction, with such holders’ proportional voting power immediately
after the transaction vis-à-vis each other with respect to the securities they
receive in such transaction being in substantially the same proportions as their
respective voting power vis-à-vis each other with respect to the Shares that
they held immediately before such transaction; or
     
 
(C)
which is effected solely to change Issuer’s jurisdiction of incorporation and
results in a reclassification, conversion or exchange of outstanding Shares
solely into shares of common stock of the surviving entity;

 
(vi)           the first day on which a majority of the members of Issuer’s
board of directors does not consist of Continuing Directors;
 
(vii)          Issuer’s stockholders approve any plan or proposal for Issuer’s
liquidation or dissolution; or
 
(viii)         the Shares (or other common stock into which the Convertible
Securities are then convertible) are neither listed nor approved for trading on
any of the New York Stock Exchange, The NASDAQ Global Market or The NASDAQ
Global Select Market (or any of their respective successors).
 
Notwithstanding the foregoing, a transaction set forth in clause (iv) or (v)
above will not constitute an Additional Termination Event if at least 90% of the
consideration (excluding cash payments for fractional shares and cash payments
made pursuant to dissenters’ appraisal rights) in a merger or consolidation
otherwise constituting a transaction set forth in clause (iv) and/or clause (v)
above consists of shares of common stock or American Depository Receipts traded
on any of the New York Stock Exchange, The NASDAQ Global Market or The NASDAQ
Global Select Market (or any of their respective successors), or will be so
traded immediately following the merger or consolidation and as a result of the
merger or consolidation the Convertible Securities become convertible into such
consideration.
 
19

--------------------------------------------------------------------------------


 
“Person” includes any syndicate or group that would be deemed to be a “person”
under Section 13(d)(3) of the Exchange Act.
 
“Continuing Director” means, as of any date of determination, (i) any individual
who on the Effective Date was a member of Issuer’s board of directors, together
with any new directors whose election or, solely to fill the vacancy of a
continuing director, appointment by such board of directors or whose nomination
for election by the stockholders of Issuer was approved by a vote of a majority
of the directors of the Issuer then still in office who were either directors on
the Effective Date or whose election, appointment (in the case of a vacancy of a
continuing director) or nomination for election was previously approved by a
majority of the continuing directors, either by specific vote or by approval of
the proxy statement issued by Issuer on behalf of the board of directors in
which such individual is named as a nominee for director.
 
(k)            Effectiveness.  If, on or prior to the Effective Date, Dealer
reasonably determines that it is advisable to cancel the Transaction because of
concerns that Dealer’s related hedging activities could be viewed as not
complying with applicable securities laws, rules or regulations, the Transaction
shall be cancelled and shall not become effective, and neither party shall have
any obligation to the other party in respect of the Transaction.
 
(l)            Extension of Settlement.  Dealer may divide any Component into
additional Components and designate the Expiration Date and the Number of
Warrants for each such Component if Dealer determines, in its reasonable
discretion, that such further division is necessary or advisable to preserve
Dealer’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions in the cash market or stock loan market or to enable Dealer
to effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were Issuer or
an affiliated purchaser of Issuer, based on the advice of counsel, be in
compliance with applicable legal, regulatory and self-regulatory requirements or
with related policies and procedures applicable to Dealer.
 
(m)          No Netting and Set-off.  The provisions of Section 2(c) of the
Agreement shall not apply to the Transaction.  Each party waives any and all
rights it may have to set-off delivery or payment obligations it owes to the
other party under the Transaction against any delivery or payment obligations
owed to it by the other party, whether arising under the Agreement, under any
other agreement between parties hereto, by operation of law or otherwise.
 
(n)           Delivery of Cash.  For the avoidance of doubt, nothing in this
Confirmation shall be interpreted as requiring the Issuer to deliver cash in
respect of the settlement of the Transaction, except in circumstances where the
required cash settlement thereof is permitted for classification of the contract
as equity by EITF 00-19 as in effect on the relevant Trade Date (including,
without limitation, where the Issuer so elects to deliver cash or fails timely
to elect to deliver Shares or Share Termination Delivery Property in respect of
such settlement).
 
(o)           Payments by Dealer upon Early Termination.  The parties hereby
agree that, notwithstanding anything to the contrary herein, in the Definitions
or in the Agreement, following the payment of the Premium, in the event that an
Early Termination Date (whether as a result of an Event of Default or a
Termination Event) occurs or is designated with respect to the Transaction or
the Transaction is terminated or cancelled pursuant to Article 12 of the Equity
Definitions and, as a result, Dealer would owe to Issuer an amount calculated
under Section 6(e) of the Agreement or Article 12 of the Equity Definitions,
such amount shall be deemed to be zero.
 
(p)           Governing Law.  THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS
ARISING IN CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).
 
(q)           Waiver of Trial by Jury.  EACH OF ISSUER AND DEALER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.
 
20

--------------------------------------------------------------------------------


 
(r)            Submission to Jurisdiction.  THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WIH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.
 
(s)           Amendment.  This Confirmation and the Agreement may not be
modified, amended or supplemented, except in a written instrument signed by
Issuer and Dealer.
 
(t)           Counterparts. This Confirmation may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
21

--------------------------------------------------------------------------------


 
Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Issuer with respect to the Transaction, by manually signing this Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to us.



     
Yours faithfully,
                  BNP PARIBAS            
 
   
/s/ Dimitri Thomas
 
 
   
Name: Dimitri Thomas
Title: Director
 

 

      BNP PARIBAS            
 
   
/s/ Dimitri Thomas
 
 
   
Name: Dimitri Thomas
Title: Director
 


 
Agreed and Accepted By:
 
INTERNATIONAL GAME TECHNOLOGY
 

         
/s/ Patrick W. Cavanaugh
   
 
 
Name: Patrick W. Cavanaugh
Title: Executive Vice President
and Chief Financial Officer
   
 
 

 
Signature Page to Warrant Confirmation


22

--------------------------------------------------------------------------------


 
Annex A


For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.




Component
Number
Number of
Warrants
Expiration Date
1
100,161
1-Aug-2014
2
100,161
4-Aug-2014
3
100,161
5-Aug-2014
4
100,161
6-Aug-2014
5
100,161
7-Aug-2014
6
100,161
8-Aug-2014
7
100,161
11-Aug-2014
8
100,161
12-Aug-2014
9
100,161
13-Aug-2014
10
100,161
14-Aug-2014
11
100,161
15-Aug-2014
12
100,161
18-Aug-2014
13
100,161
19-Aug-2014
14
100,161
20-Aug-2014
15
100,161
21-Aug-2014
16
100,161
22-Aug-2014
17
100,161
25-Aug-2014
18
100,161
26-Aug-2014
19
100,161
27-Aug-2014
20
100,161
28-Aug-2014
21
100,161
29-Aug-2014
22
100,161
2-Sep-2014
23
100,161
3-Sep-2014
24
100,161
4-Sep-2014
25
100,161
5-Sep-2014
26
100,161
8-Sep-2014
27
100,161
9-Sep-2014
28
100,161
10-Sep-2014
29
100,161
11-Sep-2014
30
100,161
12-Sep-2014
31
100,161
15-Sep-2014
32
100,161
16-Sep-2014
33
100,161
17-Sep-2014
34
100,161
18-Sep-2014
35
100,161
19-Sep-2014
36
100,161
22-Sep-2014
37
100,161
23-Sep-2014
38
100,161
24-Sep-2014
39
100,161
25-Sep-2014
40
100,161
26-Sep-2014
41
100,161
29-Sep-2014
42
100,161
30-Sep-2014
43
100,161
1-Oct-2014
44
100,161
2-Oct-2014
45
100,161
3-Oct-2014
46
100,161
6-Oct-2014
47
100,161
7-Oct-2014
48
100,161
8-Oct-2014

 
 
23

--------------------------------------------------------------------------------


 
 
49
100,161
9-Oct-2014
50
100,161
10-Oct-2014
51
100,161
13-Oct-2014
52
100,161
14-Oct-2014
53
100,161
15-Oct-2014
54
100,161
16-Oct-2014
55
100,161
17-Oct-2014
56
100,161
20-Oct-2014
57
100,161
21-Oct-2014
58
100,161
22-Oct-2014
59
100,161
23-Oct-2014
60
100,161
24-Oct-2014
61
100,161
27-Oct-2014
62
100,161
28-Oct-2014
63
100,161
29-Oct-2014
64
100,161
30-Oct-2014
65
100,161
31-Oct-2014
66
100,161
3-Nov-2014
67
100,161
4-Nov-2014
68
100,161
5-Nov-2014
69
100,161
6-Nov-2014
70
100,161
7-Nov-2014
71
100,161
10-Nov-2014
72
100,161
11-Nov-2014
73
100,161
12-Nov-2014
74
100,161
13-Nov-2014
75
100,161
14-Nov-2014
76
100,161
17-Nov-2014
77
100,161
18-Nov-2014
78
100,161
19-Nov-2014
79
100,161
20-Nov-2014
80
100,209
21-Nov-2014






